Citation Nr: 1630269	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-34 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a psychiatric disability, to include major depressive disorder with anxiety disorder (also referred to herein simply as a "psychiatric disability") for the period prior to October 30, 2015, and in excess of 50 percent for the period since October 30, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1969 to December 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in White River Junction, Vermont.

In December 2011, June 2014, and August 2015, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The claim on appeal originally included a claim of entitlement to TDIU.  That claim was denied in an October 2007 rating decision, and the matter of TDIU entitlement was not specifically appealed.  However, the Board finds that the issue of TDIU entitlement is a component of the appealed rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).


FINDINGS OF FACT

1.  Prior to June 17, 2015, psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From June 17, 2015 to October 30, 2015, and since October 30, 2015, psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran has been actually employed in a substantially gainful occupation throughout the period on appeal.


CONCLUSIONS OF LAW

1. Prior to June 17, 2015, the criteria for a disability rating in excess of 30 percent for a psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  From June 17, 2015, to October 30, 2015, the criteria for a disability rating of 50 percent for a psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  From June 17, 2015 to October 30, 2015, and since October 30, 2015, the criteria for a disability rating in excess of 50 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating-Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5.  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the January 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for major depressive disorder pursuant to Diagnostic Code 9434, effective June 6, 2007.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses.  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV.  It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  As this claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered.  However, as will be discussed in more detail below, treatment providers have recently declined to provide GAF scores citing the current standard.

The report of a VA examination in October 2007 reveals the Veteran's complaint of a low mood, mild impairment in his social functioning, increased irritability, and marital strain.  The Veteran reported that he had a seizure in May of that year; and, since then, he had been on leave without pay.  He was hoping that, after a period of being seizure free for six months, that he would be cleared by his doctor to return to work.  On examination, Judgement and cognition were intact.  His affect was slightly restricted.  His thought processes were linear and intact.  His GAF score was approximately 55.  The examiner assessed total occupational impairment and, secondarily, mild social impairment.  

The report of a VA examination in December 2007 reveals that the Veteran had not lost any work for the prior 12 months because of his depressive symptoms.  The Veteran identified no delusions or hallucinations.  There was no inappropriate behavior cited during the interview.  The Veteran was not suicidal but reported suicidal ideation, without clear intent or plan, in June of that year.  He listed his children as deterrents to suicide.  The examiner assessed that the Veteran retained the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was found to be oriented to person, place, and time.  There were no clearly identified deficits in memory.  There were no identified obsessive or ritualistic behaviors reported.  His rate and flow of speech was somewhat hypo-verbal but otherwise not notable for irrelevant, illogical, or obscure speech patterns.  There were no identified panic attacks.  The Veteran denied any current anxiety symptoms.  The Veteran reported frequent early night-time awakenings consistent with depression.  The examiner opined that the Veteran's depressive disorder resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 51. 

The report of a VA examination in January 2012 reveals that symptoms included depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was noted to be well-groomed, friendly, and talkative, with euthymic mood, congruent affect, and no depression, but some anxiety and worries about his to-do list; however, he displayed intact and appropriate humor, no suicidal or homicidal ideas/intentions or plans, and no psychosis.  The Veteran's thoughts were coherent and logical.  He was alert and fully oriented.  There were no apparent cognitive deficits.  Insight was adequate and judgment was intact.  The Veteran's major depression was found to be in remission and well-controlled with, and responsive to, medication intervention.  His anxiety disorder NOS was found to have pre-existed, and to be unrelated in terms of etiology to depression.  Anxiety symptoms were reasonably well-controlled with medication.  No counseling intervention was indicated.  The Veteran had no current manifestations of depression and had in fact not been depressed in any sustained or significant fashion since 2009, although he did experience an exacerbation of anxiety/panic in 2011.  This was again noted to be an independent and pre-existing condition.  The Veteran recalled his last significant depression as occurring in 2006; however, the examiner noted that clinical care records showed depression-related treatment changes in 2009.  The Veteran was found not to be free from the need for medications.  He remained at risk for depressive relapse should he discontinue medications or need to discontinue medications or should he endure further problems with physical health.

The January 2012 examiner found that the Veteran's depression was more significant and was characterized by episodic sadness hypersomnia, low energy, irritability, impaired concentration, and some feelings of worthlessness.  The Veteran's anxiety was more mild, was associated with longer remissions, and was characterized by excessive anxiety and worry about everyday events or activities and panic attacks.  The examiner checked the box next to the criteria for a 10 percent rating and did not check boxes associated with any other rating.  The examiner found that most impairment was attributable to depression.  However, the Veteran's illnesses are responsive to and well-controlled by medications alone, so there was little occupational or social impairment presently.  Furthermore the Veteran's depression has been tied to problems with uncontrolled seizures.  As seizures were well-controlled, the Veteran was more independent and less depressed.  For example he could drive his own car, as seizures were well-controlled, and he had been seizure-free since about 2007/2008, if not longer.  

Overall, the Veteran had experienced many remissions as illness episodes responded well initially to short-term individual and group counseling in combination with medications.  Eventually the Veteran's mental health treatment consisted solely of medication management checks every 6-18 months.  In fact, mental health treatments had diminished significantly as the Veteran had functioned well enough to not require extensive or frequent mental health contact and also demonstrated he would make contact if need be.  Records indicate the Veteran had more years with his depression in remission than he had had of depressive or anxiety symptoms.  The examiner assigned a GAF score of 70-80.  

The report of a VA examination in September 2014 reveals the depressive disorder was in remission for the most part with some mild-chronic irritability/anger and some self-esteem issues.  Symptoms included a depressed mood, anxiety, panic attacks that occur weekly or less often, and disturbances of motivation and mood, as well as some difficulty with abstract reasoning.  Medication was giving him relief from most symptoms.  None were interfering with his ability to work full-time.  Some mild irritability/anger was found to affect his ability to be tolerant of others' behavior at work.  However, overall, his functioning was similar to the last examination in January 2012.  His symptoms were properly managed with the use of medication.

It was noted that the Veteran was seeing his children regularly.  He reported that he gets along with his children very well, and gets along with his wife pretty well.  He reported that he had a few friends, a couple of which were in the neighborhood, and he worked on cars with them.  He also would go hunting and fishing, but not often enough, once or twice a month.  He reported that these activities provided time to recharge from his work.  His goal on retiring (which he was planning for very soon) was to spend more time outdoors, just being in the woods, in the air.  He was still working full-time for the same company where he had been for 16 years.  He hated it and was ready to retire.  At work he reported some disciplinary talks, the last one a couple of months prior.  An individual at work kept shoving him out of the way, and one day, he jumped on him and was considering punching him.  One of the other guys intervened and talked him out of it.  He reported that this was a rare incident, and said this man was difficult not only for him.  He had a pre-disciplinary investigation and the other guy retired a few days later.  He reported that he sometimes gets frustrated by others' behaviors but was able to control his anger for the most part.  On a weekly basis, something would get him "wild eyed."  He reported low self-esteem and not feeling he has a lot to look forward to.  He reported feeling that he did not deserve to retire.  He reported panic attacks, once a month.  Depression was medicated fairly well.  He was able to get a full night's sleep using a mask for sleep apnea, although he would wake up a few times an hour, so may not be getting fully rested.

The diagnosis was mild unspecified anxiety disorder related to recurrence of seizures and worry.  The examiner assessed that the criteria for the 10 percent rating were most appropriate.  The examiner explained that both disorders were not getting in the way of his ability to work full-time, but that some mild anger/irritability made it difficult to get along with/tolerate people on rare occasions.

The September 2014 examination was obtained in response to the Board's remand instructions and those instructions specified that a GAF score should be provided.  Because the examiner did not provide a GAF score, a supplemental opinion was obtained in January 2015 to address this question.  A VA clinician reviewed the claims file and noted that the 2012 examination was completed in a year when the DSM-IV was used-a manual which utilized the GAF scale-while the 2014 examination was conducted after the effective date of the DSM-5, which does not utilize the GAF scale.  The reviewing clinician noted that there was a specific comment in the September 2014 examination that the Veteran was functioning as he did in the 2012, and the diagnoses were the same on both reports-major depression, mild to moderate, recurrent, and anxiety disorder NOS.  While the reviewing clinician did not explicitly adopt the 2012 GAF score of 70-80 with respect to the September 2014 examination, she noted that overall functioning was similar in both examinations and it was noted in both examinations that symptoms were properly managed with the use of medication.

A letter dated June 17, 2015, from the Veteran's VA treating psychiatrist notes that, despite medication, the Veteran continues to have ongoing depressive symptoms.  These include depressed feelings every day during which he feels anxious and sad, with diminished interest in pleasurable activities (such as automobile restoration), weight gain, hypersomnia during the day, and loss of energy most days.  He is not effective at work and at home compared to his previous functional level, and as a result, he feels worthless.  He has trouble concentrating and no longer is able to read books.  He admits to fleeting suicidal ideation with no intent or plan to act.  These symptoms cause clinically significant impairment at home and at work.  He notes that he is irritable with his wife and, at work, he gets into conflict with other people.  

The report of a VA examination in October 2015 reveals complaint of constant background of low mood, lack of energy, and lack of seeing anything much in the future.  The Veteran also reported irritability, low self-esteem, anxiety, worry, and panic attacks about once a month.  

The examiner noted that the Veteran was able to work full time.  He described that his role now is to teach the other employees how to take care of things before he retires on April 30, 2016.  He reported his attendance was good aside from a three-month absence recuperating from a broken fibula and ankle, from April to June, 2015.  He continued to live with his wife of 42 years.  Their relationship was described as pretty good.  He had contact with his grown children and socialized with them and his new five-month old granddaughter.  He engaged in hunting and fishing and did so alone.  He was socializing with his siblings more than people outside of the family.  He was not participating in any social, civic, or religious organizations.  He reported trouble staying awake and sometimes he would nod off to sleep at work and get in trouble for that.  He relates this to chronic sleep impairment and sleep apnea.  He reported occasional anxiety attacks when he gets upset.  He reported having passive suicidal ideation without a plan, two weeks prior.  Protective factors were his children.  

Symptoms included a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  He was adequately dressed in a dirty and torn t-shirt, wearing a baseball cap.  He was unshaven.  There was no evidence of agitation or psychomotor retardation.  His attitude was calm and cooperative.  His orientation was that he did not know the date but knew the day, year, and location.  His speech was of regular rate and rhythm with no evidence of dysarthria.  Thought form was logical and goal directed.  His mood was pretty good.  His affect was full.  There were no auditory or visual or somatic hallucinations.  He reported passive suicidal ideation once a month without a plan to act and had protective factors.  Insight and judgment were fair.  He was getting about five or six hours of sleep per night, on and off.  He reported trouble getting to sleep.  He gets up several times a night to urinate.  He did not report remembering dreams or nightmares.  He described his depression as, "the fog you are in all of the time" and anxiety as "the jolt when you face a stressful situation."  

The examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was read the occupational and social limitation categories and he agreed with the category selected, and agreed that he was working.  He previously reported that he had discipline problems at work because of irritability and conflicts with other people.  These events were not present in the period of this examination because those conflictual people had retired.  He commented that there had been discipline problems due to his hypersomnia.  

The examiner reviewed and commented on a June 2015 letter authored by his VA psychiatrist chronicling an increase in the Veteran's psychiatric symptoms.  The examiner opined that the characteristics noted are consistent with the psychiatrist's assessment of "severe," and that this was greater than that assessed in the September, 2014 examination, which was moderate.  The examiner assessed major depressive disorder, recurrent and severe, and anxiety disorder NOS.  The examiner declined to differentiate the symptoms attributable to each diagnosis.  

In addition to the examination reports set out above, the Veteran has attended ongoing mental health visits.  The reports of these visits are quite numerous, in excess of 50 separate visits over the period on appeal.  As many of the objective findings are similar or the same from one report to another, the Board will not set out the details of each report in this decision, but will address the findings in these reports as pertinent to the discussion below.  

The Board notes initially that service connection was only in effect for major depressive disorder.  However, since the time service connection was granted, additional evidence has been submitted.  The January 2012 VA examiner stated that the Veteran's anxiety disorder NOS was unrelated in terms of etiology to depression.  However, the September 2014 examiner found that the diagnosis of mild unspecified anxiety disorder was related to recurrence of seizures (service-connected) and worry.  Accordingly, the Board finds that there is no clear medical basis to dissociate the symptoms of anxiety from the service-connected major depression.  Indeed, while service connection has not been explicitly granted for anxiety disorder, the most recent Rating Decision Code Sheet, dated December 30, 2015, identifies the service-connected psychiatric disability as "major depressive disorder with anxiety disorder."  Under the General Rating Formula for Mental Disorders 38 C.F.R. § 4.130, all psychiatric disabilities are rated under the same criteria.  Under such circumstances, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   Thus, the analysis below takes all of the Veteran's psychiatric symptoms into consideration and as related to the service-connected psychiatric disorder.

After a review of all of the evidence, the Board finds that, since October 30, 2015, a rating in excess of 50 percent is not warranted.  While the evidence reflects a worsening in the Veteran's symptomatology associated with the October 2015 report, the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas than it does occupational and social impairment with reduced reliability and productivity.  

Notably, throughout the period on appeal, the Veteran's psychiatric/mental symptoms have primarily impacted his work performance and his mood.  He has described good relationships with family members and overall good family relations, and his judgment and thinking have not been significantly impacted.  While the Board acknowledges the description of the Veteran's major depressive disorder in June 2015 and October 2015 as "severe."  Words such as "severe" are not defined in the VA Schedule for Rating Disabilities and are not used at all in the General Rating Formula for Mental Disorders.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  

The Board finds that the description of the diagnosis itself (major depressive disorder) as severe does not imply that the degree of occupational and social impairment currently resulting from the disability are severe.  The finding of severe major depressive disorder must be balanced against the finding of the October 2015 VA examiner that the most appropriate level of occupational and social impairment at the time of the examination was described by the criteria for a 10 percent rating.  The examiner assessed occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In so finding, the examiner was presented with, but did not chose, the criteria for the other rating levels.  As discussed above, the Veteran agreed with the category selected.  He was employed full-time at the time of the examination, and he noted that previous difficulties with another individual at work had been resolved and that previous reports of discipline problems at work were not present in the period of that report.

Where, as here, there are conflicting reports regarding the current severity of a service-connected disability, or where there are some symptoms consistent with a higher rating level, but other symptoms consistent with a lower rating level, it is appropriate to balance the conflicting evidence in determining which rating level is most appropriate.  Thus, the description of severe major depressive disorder must be balanced against the finding in the same report of essentially mild or transient symptoms.  The Board must also balance the presence of suicidal ideation-an example of symptomatology associated with a 70 percent rating-with evidence indicative of lower rating levels.  

Regarding suicidal ideation, while the Veteran has reported this symptom, he has consistently described it in terms such as "fleeting" and "passive."  He has on many occasions denied suicidal ideation.  And he has always reported the absence of any intent or plan.  Accordingly, in this case, the presence of occasional suicidal ideation does not appear to be suggestive of occupational and social impairment as contemplated at the 70 percent level.  However, the presence of this symptom must be considered along with the finding of severe major depressive disorder as probative evidence against the finding of the October 2015 examiner that the Veteran's current level of occupational and social impairment most closely matches the criteria for the 10 percent rating.  

The Board also acknowledges scattered findings that the Veteran's appearance and grooming were perhaps less than ideal.  He has been described as "mildly disheveled" (see July 24, 2008, Mental Health Note (VBMS record 08/23/2014)) and as dressed in a dirty and torn t-shirt and unshaven (see October 2015 VA examination report), but has otherwise been described as neatly-groomed or well-groomed, and has been found capable of maintaining minimal personal hygiene.  

The Board finds that, on balance, the level of occupational and social impairment demonstrated since October 30, 2015, reflects occupational and social impairment with reduced reliability and productivity.  However, occupational and social impairment, with deficiencies in most areas is not more nearly approximated than are the criteria for a 50 percent rating.

Turning to the period prior to October 30, 2015, the Board finds initially that the effective date for the increase to 50 percent was not properly chosen.  In fact, the June 17, 2015, letter from the Veteran's VA treatment provider provided the same assessment as ultimately given by the October 2015 VA examiner and reflected a recent worsening of symptoms.  Accordingly, the effective date for the increased rating should be June 17, 2015, as the earliest date as of which it became factually ascertainable that an increase in the disability had occurred.  38 C.F.R. § 3.400(o).  

Prior to June 17, 2015, the Board notes that VA examiners in January 2012 and September 2014 selected the criteria for a 10 percent rating as most appropriate and the December 2007 VA examiner selected the 30 percent criteria as most appropriate to the Veteran's symptoms.  While the October 2007 VA examiner found the Veteran to have total occupational impairment, this was found to be due to his seizure disorder.  That examiner described mild social impairment associated with major depressive disorder.  



Both the October 2007 and December 2007 VA examiner's assigned GAF scores in the range of 51-60, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

The January 2012 examiner assigned a score in the range of 70-80.  The range from 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Consistent with this, a GAF score of 65 was assigned in a June 12, 2015, Mental Health Note (VBMS record 12/30/2015) and in Mental Health Notes dated December 20, 2013 and January 29, 2014 (VBMS record 08/23/2014 ).  

The range from 71 to 80 indicates that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

On balance, these GAF scores and findings support an intermediate position, i.e., there is a single GAF score which might be interpreted as supporting a 50 percent rating, but this is balanced against several GAF scores reflecting 10 percent or 0 percent ratings, and two findings that the criteria for a 10 percent rating are most appropriate.  The Board finds that this evidence indicates that a rating of 30 percent is the most appropriate rating and that the criteria for any higher rating are not more nearly approximated than are those for the 30 percent rating.  

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  

The Board finds the comments of the January 2012 examiner particularly instructive regarding the intermittent nature of the Veteran's symptoms during this period.  She noted that his depression was and has been tied to his problems with uncontrolled seizures, which had been well-controlled for some time making the Veteran more independent and less depressed.  She noted that he had been seizure-free since about 2007/2008, if not longer.  She also noted that the Veteran has experienced many remissions of symptoms and that, eventually his mental health treatment consisted solely of medication management checks every 6-18 months, and that the Veteran has now had more years with his depression in remission than he has had of depressive or anxiety symptoms.  

Thus, the evidence demonstrates that prior to June 17, 2015, the Veteran's symptoms were present, but were intermittent in nature and were tied to flares in his seizure disorder.  This is probative evidence that the criteria for a 50 percent rating are not more nearly approximated than are those for the 30 percent rating, which specifically contemplate a disability with occasional or intermittent periods of impairment.  

With respect to the symptom examples listed under the 50 percent rating, the Board notes that there is no history of symptoms like or similar to, or producing equivalent impairment as, circumstantial, circumlocutory, or stereotyped speech.  VA examination reports and outpatient treatment reports consistently described the Veteran's speech as spontaneous and as normal with respect to rate, volume, rhythm, and coherence.  

There is no history of symptoms of the degree contemplated by, or producing equivalent impairment as, panic attacks more than once a week.  While the Veteran has a history of panic attacks, they have generally been described as occurring less often than once per month (see September 2014 examination report).  



There is no history of symptoms like or similar to, or producing equivalent impairment as, difficulty in understanding complex commands or impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks).  While a January 5, 2010, Neurology Note indicates the Veteran's report that he believed he had a problem with short-term memory, testing conducted in VA Mental Health reports indicates that his memory has consistently been found to be intact.  Assessments of attention and concentration have also been intact.  

There is no history of symptoms like or similar to, or producing equivalent impairment as, impaired judgment.  The Veteran's judgement has been consistently clinically assessed as intact, good, or fair.  

The Board finds that, while the Veteran certainly has had occupational impairment during this period, his social impairment has been described as mild.  He appears to have had close and effective relationships with his family members and at least some effective relationships outside the family during this period.  The Board finds that a difficulty in establishing effective work and social relationships is not demonstrated.  

The Board acknowledges that the Veteran has occasionally had symptoms of the type contemplated for a 50 percent rating, the degree of impairment contemplated for a 50 percent rating is not demonstrated.  For examiner, the September 2014 VA examiner noted some difficulty with abstract reasoning.  The September 2014 and January 2012 VA examiner's found disturbances of motivation and mood.  In VA outpatient treatment reports, the Veteran has occasionally been noted to display a flat affect.  However, balanced against this evidence are the findings of the VA examiners in January 2012 and September 2014, that the degree of impairment matched the criteria for the 10 percent rating, and the finding of the October 2007 VA examiner that social impairment was mild.  On balance, the Board finds that the Veteran's symptoms were not of both the type and degree contemplated for a 50 percent rating prior to June 17, 2015.  

In sum, the Board finds that, prior to June 17, 2015, the service-connected psychiatric disability remains consistent with the assigned 30 percent rating as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; from June 17, 2015 to October 30, 2015, the next higher rating of 50 percent, but no higher, is assigned as the service-connected psychiatric disability is manifested by occupational and social impairment with reduced reliability and productivity; and for the remaining period on appeal since October 30, 2015, the assignment of a rating in excess of 50 percent is not warranted.

For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 30 percent for the period prior to October 30, 2015, and is against a the assignment of a schedular rating in excess of 50 percent for the period since October 30, 2015.  To the extent any higher ratings are sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability Rating-Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  All the Veteran's psychiatric/mental symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are like or similar to the schedular rating criteria (see Mauerhan at 442-43).  

The schedular rating criteria under Diagnostic Code 9411 specifically provide for the assignment of disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and panic attacks, are specifically included in the rating schedule.  The assigned 30 percent disability rating prior to June 17, 2015, and the assigned 50 percent rating since October 30, 2015, specifically consider the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores which reflect the overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The rating claim on appeal was filed on June 6, 2007.  The combined disability rating is currently 70 percent, since October 30, 2015, and 60 percent prior to October 30, 2015.  A TDIU is assigned since October 30, 2015.  Accordingly, the schedular criteria are met.  38 C.F.R. § 4.16(a).  

However, it would appear uncontested that the Veteran has been employed in a substantially gainful occupation for almost the entirety of the period on appeal.  In VA outpatient treatment reports and VA examination reports, the Veteran has described working full time for an agency of the Federal Government since 1998 as a building maintenance technician.  A VA Form 21-8940, dated June 14, 2007, indicates that the Veteran was earning an annual salary of $50,000.  The October 2015 VA examination report indicates that he planned to retire in April 2016.  

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that where an individual became employed at a substantially gainful occupation, irrespective of the number of hours or days that individual actually works and without regard to his earned annual income prior to his having been awarded TDIU, such employment constitutes, as a matter of law, a substantially gainful occupation and thus "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1). 

The Board acknowledges that the Veteran was unable to work for a period following a seizure in May 2007.  An August 4, 2008, Primary Care Note indicates that he returned to work in December, 2007.  During a portion of this period, he was on unpaid leave and was collecting workers' compensation payments.  However, the Veteran remained employed with the agency through this period.  As noted above, the finding of actual employability is made regardless of the number of hours or days the individual actually works as long as it is substantially gainful employment.  

The Board also acknowledges the finding of the October 2007 VA examiner that the Veteran's service connected seizure disorder was causing total occupational impairment at that time.  However, regardless of this fact, the Veteran remained actually employed throughout the entire period.  

In sum, the Board finds, and the Veteran agrees, that the Veteran has been actually employed in a substantially gainful occupation throughout the period on appeal.  While he planned to retire in April 2016, there is no indication or assertion that this retirement was necessitated by or a result of unemployability.  

Accordingly, as there is no dispute as to the essential fact of actual employment, and as this actual employment is prima facia evidence of employability, the Board concludes that TDIU is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining updated VA treatment records and by obtaining a VA examination to determine the current severity of his major depressive disorder.  The examiner included comment on the clinical significance of a June 2015 letter authored by a VA psychiatrist chronicling an increase in the Veteran's psychiatric symptoms.  


ORDER

Prior to June 17, 2015, a disability rating in excess of 30 percent for the service-connected psychiatric disability is denied.  

From June 17, 2015, to October 30, 2015, a disability rating of 50 percent for the service-connected psychiatric disability is granted.  

From June 17, 2015 to October 30, 2015, and since October 30, 2015, a disability rating in excess of 50 percent for the service-connected psychiatric disability is denied.

Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


